Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
In line 11 of claim 11, the word “of” should be inserted between “exterior” and “the housing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 11 of claim 11, the teaching of “the housing of the aircraft power generator” lacks antecedent basis.  As such, it cannot be positively determined what features or 
Claims 12-13 and 15-17 are rejected as depending directly or indirectly upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10, 11-13, 16, 17, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,810,113 B2 to Krug in view of US Patent No. 9,683,793 B2 to Streng.

Krug teaches limitations from claim 1 in fig. 1, shown below, a fluid passage assembly for a power generator, the fluid passage assembly comprising: 
an inlet conduit for receiving a fluid (not shown but inherent to the reservoir 30 as the oil must have some way to be added or returned to the reservoir or it will not be able to circulate as taught by col. 3, line 65-col. 4, line 6); 
a plenum (the reservoir 30 of the gearbox 20) fluidly coupled to the inlet conduit (as discussed above, the inlet conduit allows oil to enter the reservoir); and 


    PNG
    media_image1.png
    501
    804
    media_image1.png
    Greyscale

Krug does not teach the distribution conduits of his invention including at least one rounded corner.  Streng teaches in col. 3, lines 28-37 that, in a fluid distribution system, it is preferable for fluid pipes to have a polygonal or particularly rectangular cross-section, having rounded corners.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Krug with the rounded polygonal pipes because such a shape of pipes improves manufacturing quality and tension distribution as taught in col. 3, lines 36-37.



Regarding claims 3 and 4, Krug does not teach the corners of the feed lines of his invention having an angle greater than or equal to 45º as taught in claim 3, or having a polygonal shape as taught by claim 4.  Streng teaches in col. 3, lines 28-32 that the pipes of his invention have a quadrangular and preferable rectangular configuration, rectangles having four 90º angled corners as taught in claims 3 and 4.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Krug with the rectangular pipes of Streng because such a shape of pipes, including the rounded corners taught by Streng, improves manufacturing quality and tension distribution as taught in col. 3, lines 36-37 and because rectangles are recognized to be a shape that makes elements easy to install, position, and align properly by their shape.

Regarding claims 7 and 8, Krug does not teach the inlet conduit of his invention having a cross-section with at least one inlet corner as taught in claim 7 or this corner having an angle greater than or equal to 45º as taught in claim 8.  Streng teaches in col. 3, lines 28-37 that, in a fluid distribution system, it is preferable for fluid pipes to have a polygonal or particularly rectangular cross-section, having rounded corners, rectangles having corners as taught in claim 7, these corners having angles of 90º as taught in claim 8.  It would have been obvious to one of ordinary skill in the art at the time the application 

Krug teaches limitations from claim 10, the fluid passage assembly of claim 1, wherein the power generator (20) further comprises a generator housing (the housing of the engine 20) in an aircraft (col. 3, lines 43-46 teaches that the power unit of Krug may be used in an aircraft) and the fluid passage assembly is a coolant fluid passage assembly within the generator housing it is taught in col. 4, lines 14-17 that an example of an engine in which the invention of Krug is to be used is an “oil cooled generator”, teaching the oil of Krug to be a coolant, with the distribution lines 66 extending inside the engine 20 to provide this cooling oil).

Krug teaches limitations from claim 11 in fig. 1, shown below, a coolant fluid passage assembly for dispersing a coolant within an aircraft power generator (col. 3, lines 43-46 teaches that the power unit of Krug may be used in an aircraft; further, it is taught in col. 4, lines 14-17 that an example of an engine in which the invention of Krug is to be used is an “oil cooled generator”, teaching the oil of Krug to be a coolant) comprising: 
an inlet conduit for receiving a fluid (now shown but inherent to the reservoir 30 as the oil must have some way to be added or returned to the reservoir or it will not be able to circulate as taught by col. 3, line 65-col. 4, line 6); 
a plenum (the reservoir 30 of the gearbox 20) fluidly coupled to the inlet conduit (as discussed above, the inlet conduit allows oil to enter the reservoir); and 

wherein at least a portion of the at least one distribution conduit (64 and 66) is located on an exterior [of] the housing of the aircraft power generator (as shown in fig. 1, the feed lines 66 extend from outside of the engine 20 to inside the engine 20).
Krug does not teach the distribution conduits of his invention including a polygonal shape with at least one rounded corner.  Streng teaches in col. 3, lines 28-37 that, in a fluid distribution system, it is preferable for fluid pipes to have a polygonal or particularly rectangular cross-section, having rounded corners.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Krug with the rounded polygonal pipes because such a shape of pipes improves manufacturing quality and tension distribution as taught in col. 3, lines 36-37.

Regarding the limitations of claim 12, refer to the above rejection of claim 2.

Regarding the limitations of claim 13, refer to the above rejection of claim 3.

Regarding the limitations of claims 16 and 17, refer to the above rejection of claims 7 and 8.

Regarding claims 23 and 24, it is understood that Krug as modified by Streng teaches all of the physical and structural limitations of these claims (the radiused corners 
Regarding the limitations of claims 23 and 24, refer to the above rejection of claim 1.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krug and Streng as applied to claims 1 and 11, above.

Regarding claim 6, Krug teaches an engine cooling system in which oil is provided from a reservoir (30) to an engine (20) by distribution lines (64 and 66).  Krug does not teach the cross-sections of the branched tubes to define an area of greater than or equal to 80 square millimeters or (0.12 square inches).  One of ordinary skill in the art at the time the application was filed would have recognized the size of these branch tubes to determine how much cooling fluid could be provided to the engine but also the space into which it could be fitted and would thus recognize this cross-sectional area to be a result effective variable.  It would obvious to one of ordinary skill in the art at the time the application was filed to modify Shao to have a branched tube cross section of at least 80 mm2 in order to optimize the flow of air to control the temperature of the generator of his invention without sacrificing compactness of design and because it has been held that determining an optimum or workable value for a result effective variable is a matter of 

Regarding the limitations of claim 15, refer to the above rejection of claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krug and Streng as applied to claims 1 and 11 above, and further in view of US Patent No. 6,964,296 B2 to Memory et al.

    PNG
    media_image2.png
    314
    285
    media_image2.png
    Greyscale

Regarding claim 9, Krug teaches an engine cooling system in which oil is provided from a reservoir (30) to an engine (20) by distribution lines (64 and 66).  Krug does not teach the inlet tube that delivers cooling fluid to the branched tubes having a cross-section that is tear-drop shaped as recited in claim 9.  Memory teaches in fig. 12, shown above, and in col. 7, lines 5-13, a tube for carrying a coolant through an airstream, the tube (90) having a tear-drop shaped cross-section as taught in claim 9.  It would have been obvious .

Claims 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Krug, Streng, and US Publication No. 2016/0231064 A1 to Kironn et al.

Krug teaches limitations from claim 18, a method for manufacturing a fluid passage assembly for a power generator, the method comprising: 
manufacturing a housing for the power generator (the engine 20, and the housing thereof) defining an interior (the interior of the engine); 
manufacturing an inlet conduit having a first cross-section (not shown but inherent to the reservoir 30 as the oil must have some way to be added or returned to the reservoir or it will not be able to circulate as taught by col. 3, line 65-col. 4, line 6); and 
manufacturing at least one distribution conduit fluidly coupled to the inlet conduit (the primary feed line 64 and secondary feed lines 66 branching therefrom, coupled to the reservoir 30).
Krug does not teach the distribution conduits of his invention including at least one rounded corner.  Streng teaches in col. 3, lines 28-37 that, in a fluid distribution system, it is preferable for fluid pipes to have a polygonal or particularly rectangular cross-section, 
Krug does not teach a method by which this structure is manufactured by additive manufacturing.  Kironn teaches in the Abstract and ¶ 2, a heat exchanger system for a turbine engine including coolant tubes manufactured by an additive manufacturing process and following a nonlinear path through the heat exchanger.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Krug with the additive manufacturing of fluid conduits of Kironn in order to allow the system of Shao to be improved by the well-known benefits of additive manufacturing such as ease of prototyping and optimization and reduced cost from reduction of material waste and the need for large production runs.

Regarding the limitations of claim 19, refer to the above rejection of claim 2.

Regarding the limitations of claims 20 and 21, refer to the above rejection of claims 7 and 8.

Regarding the limitations of claim 22, refer to the above rejection of claim 3.

Claims 18- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of US Publication No. 2016/0231064 A1 to Kironn et al.

Shao teaches limitations from claim 18 in fig. 1, shown above, a method for manufacturing a fluid passage assembly for a power generator (motor 101, taught in ¶ 3 to provide power for other equipment), the method comprising:
manufacturing a housing for the power generator (the engine 20) to define an interior (the internal space of the engine 20 shown in fig. 1);
manufacturing an inlet conduit (2) having a first cross-section; and
manufacturing at least one distribution conduit (32 and 321) fluidly coupled to the inlet conduit (at the air inlet pipe 31) and having a second cross-section comprising at least one corner (as taught in pp. ¶ 34, the branch pipes may be square or rectangular in cross section).
Shao does not teach a method by which this structure is manufactured by additive manufacturing.  Kironn teaches in the Abstract and ¶ 2, a heat exchanger system for a turbine engine including a coolant tube manufactured by an additive manufacturing process and following a nonlinear path through the heat exchanger.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Shao with the additive manufacturing process of Kironn in order to allow the system of Shao to be improved by the well-known benefits of additive manufacturing such as ease of prototyping and optimization and reduced cost from reduction of material waste and the need for large production runs. 

Shao teaches limitations from claim 19 in fig. 1, shown above, the method of claim 18, wherein the at least one distribution conduit is free from any support structures (as 

Shao teaches limitations from claim 22, the method of claim 18, further comprising forming the second cross-section with the at least one corner defining an angle greater than or equal to 45 degrees (as taught in pp. ¶ 34, the branch pipes may be square or rectangular in cross section.  Squares and rectangles are defined as shapes having four 90º angles). 

Regarding the limitations of claim 20 and 21, refer to the above rejections of claims 7 and 8, respectively. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pg. 10 of the reply that claims 1 and 11 as amended overcome the rejection set forth in the Non-Final Rejection of 16 November 2020 as being anticipated by Shao by the features added to these claims by amendment, including the teachings of the radiused corners and lubrication of claim 1 and the radiused corners and placement of conduits on an exterior of a generator housing in claim 11.


Applicant argues on pg. 11 of the reply that claim 18 as amended overcome the rejection set forth in the Non-Final Rejection of 16 November 2020 as being anticipated by Shao by the features added to this claim by amendment, particularly including the teachings of the radiused corners and the distribution conduit extending within a housing of the generator. 
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection of claim 18 set forth above.  This rejection relies upon Krug which teach the aircraft cooling system having distribution passages which enter from outside the engine to an interior of the engine and extend within it.  Further, Streng is relied upon in the new grounds of rejection to teach the polygonal, rounded shape of the conduits.

Applicant argues on pp. 10-12 of the reply that the rejections of the various dependent claims which depend upon independent claims 1, 11, and 18 should be withdrawn for their dependency on the amended independent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	19 May 2021
/EDWARD F LANDRUM/           Supervisory Patent Examiner, Art Unit 3763